DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive.
Applicant argues: 
…the Abbasi optical sensor 20 is directed towards the downstream half of the flame, a position that is clearly downstream of the initial flame at least partially disposed within the refractory block 70. Thus, while Abbasi measures properties of the flame and uses the measurements to regulate the fluid flow rates to and within the burner, the flame properties measures by Abbasi are not those of the initial flame, but rather the flame properties corresponding to the completion of the fuel combustion occurring downstream of the initial flame. 
To the extent that Abbasi mentions observing luminosity of flame regions, Abbasi does not identify said regions and neither discloses nor suggests observing luminosity in the initial combustion region of the flame.
Moreover, as the initial combustion (largely) takes place inside the plenum of the refractory block 70 of the burner (as opposed to downstream of the burner as is the case with the instant invention), the arrangement shown in figure 3 of Abbasi, the position and orientation of sensor 20 is not suited for observing flame properties of the initial flame.
The Examiner respectfully disagrees. Firstly, Abbasi is a teaching reference used to modify Docquier which does not comprise Abbasi’s plenum of the refractory block of the burner. Secondly, the arrangement shown in figure 3 of Abbasi is schematic and therefore cannot be relied upon for determining what part or parts of the flame optical sensor 20 is observing or conversely what parts of the flame are excluded from observation. As admitted by Applicant, Abbasi mentions observing luminosity of flame regions (i.e. different regions of the flame). Moreover, figure 3 is only one possible embodiment encompasses by Abbasi’s disclosure. Further yet, flame 21 encompasses both the initial flame and the downstream flame extending therefrom, therefore optical sensor 20 is at least in-part measuring an emission intensity of the initial flame. 
Claim Interpretation
With regard to claims 21 and 24-25, the limitations following the word “optionally”, e.g. “optionally the measured oscillation frequency”, are interpreted as not required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-11, 19, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Docquier (US 9,651,248) in view of Abbasi (US 6,702,571).
Regarding Claim 1, Docquier discloses a process for combusting a fuel with main and auxiliary flows of oxidant in a combustion zone using a burner upstream of the combustion zone, the burner comprising: a block (12) with an exit face (26) facing the combustion zone and an entrance face opposite the exit face (44; see also 14), said block comprising at least one first perforation (see 28A, 28B, and 28C) that extends from the entrance face to the exit face which ends at a first level in the exit face (plane P1 is represented by A-A in FIG. 3), and at least one second perforation (42A, 42B) that extends from the entrance face to the exit face which ends in the exit face at a second level that is spaced apart from the first level and located below or above the first level; at least one fuel injector (30) positioned in the at least one first perforation; and at least one main oxidant injector (58A, 58B) positioned at least one of which is in the at least one second perforation, said process comprising the steps of: injecting at least one stream of the fuel into the combustion zone through the at least one fuel injector and the at least one first perforation (inherent); introducing at least one main stream of the main flow of oxidant into the combustion zone below or above the at least one stream of the fuel and through the at least one main oxidant injector and the at least one second perforation (inherent); introducing the auxiliary flow of oxidant into the combustion zone and into contact with the at least one fuel stream thereby generating an initial flame in which the at least one main stream of the fuel is partially combusted with the auxiliary flow of oxidant in the combustion zone and in which non-consumed fuel that was not combusted in the initial flame with the auxiliary flow of oxidant is yielded (see at least col. 9, lines 59-67: “By providing an oxidant bleed pipe 48, 68 off each oxidant supply, the structure of the preferred embodiment ensures that there is always a supply of bled-off oxidant around the gaseous fuel injection for flame stabilisation, regardless of which oxidant supply is being used, either alone or in combination with the other. Flame stabilisation is in this case achieved by injection of some of an oxidant around the fuel injector and the remainder at some distance from the fuel injector.”); downstream of the initial flame, mixing the at least one main stream of the main flow with the non-consumed fuel thereby completing combustion of the at least one main stream of the fuel downstream of the initial flame (see again at least col. 9, lines 59-67; the initial flame occurs proximate the outlet of the at least one first perforation comprising combustion of some of the fuel supply with the enveloping bleed air supply, the remaining uncombusted fuel subsequently mixing and combusting with the oxidant supplied via the at least one second perforation downstream of the initial flame).

    PNG
    media_image1.png
    890
    1723
    media_image1.png
    Greyscale

Docquier does not disclose measuring an emission intensity of the initial flame; and adjusting a flow rate of the main flow of the oxidant, depending on the measured emission intensity so that the emission intensity of the initial flame is located in a preset zone or range of emission intensity.
Abbasi teaches a combustion system for automatic, real-time control of a combustion process comprising measuring an emission intensity of the initial flame (see 20, 21); and adjusting a flow rate of the main flow of the oxidant (see 25, 26), depending on the measured emission intensity (see col. 3, starting at line 62: “The system comprises a non-intrusive optical system comprising optical sensor 20 which is adapted to observe the flame 21 produced by flex-flame burner 22 and provide information for automatic, real-time control of the combustion process. Optical sensor 20 is operatively connected to a signal processor 23 which, in turn, is operatively connected to the furnace controller 24. Furnace controller 24 is operatively connected to burner controller 25 which controls actuators 26 operatively connected to flex-flame burner 22. Actuators 26 operate to move internal adjustment means disposed within flex-flame burner 22 for adjusting the flow cross-sectional areas within the burner. Burner controller 25 is also operatively connected to means for controlling the fuel and oxidant flow into the burner, such as flow control valves.”) so that the emission intensity of the initial flame is located in a preset zone or range of emission intensity (see generally col. 4, lines 14-31, particularly col. 4, lines 27-31: “data processing and integral, feed-back control algorithms to provide monitoring and control; and 6) rapid response to adjust the combustion process to furnace instabilities, fuel changes, firing rate change (turndown), and non-steady state process heating.”; the feed-back control algorithms provide a self-optimizing means to control the flame characteristic, in order to achieve the desired chemiluminescent emission line-of-sight measurements which provide information regarding flame topography, stability, behavior and even pollutants).

    PNG
    media_image2.png
    415
    1202
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Docquier to measure an emission intensity of the initial flame; and adjusting a flow rate of the main flow of the oxidant, depending on the measured emission intensity so that the emission intensity of the initial flame is located in a preset zone or range of emission intensity as taught and/or suggested by Abbasi, since such a modification would provide a "smart" combustion system which can provide interactive and flexible control of the combustion process in furnaces and other combustion chambers, very effective heat transfer to a load with emissions control over high turndown ratios, with multiple fuels, and during both steady-state and transient operation (see Abbasi, col. 1, lines 44-50).  
Regarding Claim 3, Docquier discloses wherein the at least one first perforation comprises a plurality of first perforations (see 28A, 28B, and 28C).
Regarding Claims 4 and 7, Docquier discloses wherein the at least one fuel injector (30) comprises a plurality of fuel injectors each of which is positioned in an associated one of the plurality of first perforations (see at least Figs. 5 and 6); wherein the at least one second perforation comprises a plurality of second perforations  (42A, 42B) and the at least one main oxidant injector comprises a plurality of main oxidant injectors (see at least 40A, 40B, 58A, 58B) each of which is positioned in an associated one of the plurality of second perforations (42A, 42B).
Regarding Claim 5, Docquier discloses wherein the at least one second perforation comprises a plurality of second perforations (42A, 42B).
Regarding Claim 6, Docquier discloses wherein the at least one main oxidant injector comprises a plurality of main oxidant injectors (see at least 40A, 40B, 58A, 58B) each of which is positioned in an associated one of the plurality of second perforations (42A, 42B).
Regarding Claim 8, Docquier discloses wherein the auxiliary flow of the oxidant (see 48, 68) is introduced into the combustion zone through the at least one first perforation (see 28A, 28B, and 28C).
Regarding Claim 10, Docquier in view of Abbasi discloses wherein the flow rate of the main flow is adjusted so that the emission intensity of the initial flame (see Docquier sensor 50 as modified by sensor 20 taught by Abbasi) is located in a preset range (see Abbasi which states: “The flex-flame burner of this invention, as can be seen, is a relatively simple, highly adjustable burner which includes features for providing a wide range of operating conditions. This advanced burner design allows for multi-fuel capability, high turndown ratio (10:1 or greater), automatic oxidant-fuel ratio adjustment, automatic flame shape adjustment at a constant firing rate, automatic flame velocity control over a wide range of turndown ratios, flame velocity adjustment with impact on oxidant inlet pressure, automatic oxidant or fuel staging adjustment between primary and secondary oxidant or fuel introduction”). At least Abbasi’s stated “wide range of operating conditions” comprising/teaching the present range.
Regarding Claim 11, Docquier in view of Abbasi discloses wherein the ratio between the flow rate of the main flow and the flow rate of the auxiliary flow is adjusted so that the measured emission intensity (see Docquier sensor 50 as modified by sensor 20 taught by Abbasi) is located in a present range. (see Abbasi which states: “The flex-flame burner of this invention, as can be seen, is a relatively simple, highly adjustable burner which includes features for providing a wide range of operating conditions. This advanced burner design allows for multi-fuel capability, high turndown ratio (10:1 or greater), automatic oxidant-fuel ratio adjustment, automatic flame shape adjustment at a constant firing rate, automatic flame velocity control over a wide range of turndown ratios, flame velocity adjustment with impact on oxidant inlet pressure, automatic oxidant or fuel staging adjustment between primary and secondary oxidant or fuel introduction”). At least Abbasi’s stated “wide range of operating conditions” comprising/teaching the present range.
Regarding Claim 19, Docquier discloses wherein: the at least one main oxidant injector comprises at least two main oxidant injectors (see at least 40A, 40B, 58A, 58B) positioned in the at least one second perforation (42A, 42B) of the block; the at least one main stream of the main flow comprises at least two main streams of the main flow (exiting 42A, 42B); the at least one fuel injector comprises at least two fuel injectors (30) positioned in the at least one first perforation; the at least one stream of the fuel comprises at least two streams of the fuel (see at least Figs. 5 and 6); the at least two streams of the fuel are injected into the combustion zone through the at least two fuel injectors and the at least one first perforation (see again at least Figs. 5 and 6); the at least two main streams of the main flow (exiting 42A, 42B) are injected into the combustion zone below or above the at least two streams of the fuel (see again 28A, 28B, and 28C); and each of the at least two main streams of the main flow are injected through an associated one of the at least two injectors of the main oxidant (see again at least 40A, 40B, 58A, 58B) and the at least one second perforation (42A, 42B).
Regarding Claim 21, Docquier in view of Abbasi discloses wherein the measured emission intensity (see Docquier sensor 50 as modified by sensor 20 taught by Abbasi) and optionally the measured oscillation frequency is transmitted to a control system (as taught by at least the burner controller 25 of Abbasi), said control system being connected to an adjusting system (as taught by at least the actuators 26 of Abbasi) that adjusts the flow rate of the main flow or the ratio between the flow rate of the main flow and the flow rate of the auxiliary flow, said control system controlling the adjusting system so that the flow rate of the main flow or the ratio between the flow rate of the main flow and the flow rate of the auxiliary flow is adjusted depending on the measured emission intensity and optionally the measured oscillation frequency (as taught or suggested by Abbasi, see col. 3, starting at line 62: “The system comprises a non-intrusive optical system comprising optical sensor 20 which is adapted to observe the flame 21 produced by flex-flame burner 22 and provide information for automatic, real-time control of the combustion process. Optical sensor 20 is operatively connected to a signal processor 23 which, in turn, is operatively connected to the furnace controller 24. Furnace controller 24 is operatively connected to burner controller 25 which controls actuators 26 operatively connected to flex-flame burner 22. Actuators 26 operate to move internal adjustment means disposed within flex-flame burner 22 for adjusting the flow cross-sectional areas within the burner. Burner controller 25 is also operatively connected to means for controlling the fuel and oxidant flow into the burner, such as flow control valves.”; see also col. 6, lines 25-36: “The flex-flame burner of this invention, as can be seen, is a relatively simple, highly adjustable burner which includes features for providing a wide range of operating conditions. This advanced burner design allows for multi-fuel capability, high turndown ratio (10:1 or greater), automatic oxidant-fuel ratio adjustment, automatic flame shape adjustment at a constant firing rate, automatic flame velocity control over a wide range of turndown ratios, flame velocity adjustment with impact on oxidant inlet pressure, automatic oxidant or fuel staging adjustment between primary and secondary oxidant or fuel introduction, and automatic mixing pattern control through the addition of desired degrees of swirl.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Docquier to adjusts the flow rate of the main flow or the ratio between the flow rate of the main flow and the flow rate of the auxiliary flow, said control system controlling the adjusting system so that the flow rate of the main flow or the ratio between the flow rate of the main flow and the flow rate of the auxiliary flow is adjusted depending on the measured emission intensity as taught and/or suggested by Abbasi, since such a modification would provide a "smart" combustion system which can provide interactive and flexible control of the combustion process in furnaces and other combustion chambers, very effective heat transfer to a load with emissions control over high turndown ratios, with multiple fuels, and during both steady-state and transient operation (see Abbasi, col. 1, lines 44-50).  
Regarding Claims 24 and 25, Docquier discloses a burner suitable for combusting a fuel with main and auxiliary flows of oxidant in a combustion zone, comprising: 
a block (12) having an entrance face (44; see also 14) and an exit face (26) opposite the entrance face and comprising at least one first perforation (see 28A, 28B, and 28C) that extends from the entrance face to the exit face and that ends at a first level in the exit face of the block (plane P1 is represented by A-A in FIG. 3), and at least one second perforation (42A, 42B) that extends from the entrance face to the exit face and that ends in the exit face at a second level spaced apart from the first level and located below or above the first level; 
a supplying device comprising at least one fuel injector (30) each one of which is positioned in an associated one of the at least one first perforation of the block forming an annulus therebetween, at least one main oxidant injector (58A, 58B) each one of which is positioned in an associated one of the at least one second perforation of the block, and at least one auxiliary oxidant feed (see oxidant bleed pipe 48, 68) that is fluidically connected to each annulus formed between a respective pair made up of one of the at least one first perforation and one of the at least one fuel injector, wherein: 
the at least one fuel injector and the at least one first perforation are arranged so that a fuel injected through the exit face of the block through the at least one fuel injector and the at least one first perforation forms at least one stream of the fuel lying in a first plane (plane P1 is represented by A-A in FIG. 3); 
the at least one fuel injector and the at least one first perforation are arranged so that, for each annulus, a flow of the auxiliary oxidant and a flow of the fuel are injected in a combustion zone downstream of the block so as to generate an initial flame in the combustion zone by initial partial combustion of the injected flow of fuel with the injected flow of auxiliary oxidant, the initial flame extending through a point disposed at a distance d from the exit face (see at least col. 9, lines 59-67; the initial flame occurs proximate the outlet of the at least one first perforation, the proximate distance comprising the claimed distance d, comprising combustion of some of the fuel supply with the enveloping bleed air supply, the remaining uncombusted fuel subsequently mixing and combusting with the oxidant supplied via the at least one second perforation downstream of the initial flame); 
the at least one main oxidant injector and the at least one second perforation are arranged so that a flow of a main oxidant injected through the exit face of the block through the at least one main oxidant injector and the at least one second perforation forms at least one stream of the oxidant lying in a second plane (P2) so as to complete combustion of any non-consumed fuel from the initial flame with the flow of the main oxidant downstream of the initial flame (see at least col. 9, lines 59-67: “By providing an oxidant bleed pipe 48, 68 off each oxidant supply, the structure of the preferred embodiment ensures that there is always a supply of bled-off oxidant around the gaseous fuel injection for flame stabilisation, regardless of which oxidant supply is being used, either alone or in combination with the other. Flame stabilisation is in this case achieved by injection of some of an oxidant around the fuel injector and the remainder at some distance from the fuel injector.”); 
said second plane and said first plane being parallel or intersecting at an intersection line located at a distance downstream of the exit face (see col. 8, lines 14-26: “At a point 60 about halfway through the refractory block 12, the oxidant passageways are angled downwards and exit the front face 26 of the refractory block 12 through respective oxidant outlet ports 46A, 46B. The downwards angle of the oxidant outlet port centrelines lies along a plane P2 that intersects the plane P1 of the fuel passageways 28A, 28B, 28C at a point that is spaced apart from the front face 26 of the refractory block 12. This ensures that the oxidant supply will meet the fuel supply at a point that is beyond their respective outlet ports 28A, 28B, 28C, 46A, 46B. The plane P2 is represented in the drawings by the drop in the line B-B to the left of the point 60 in FIG. 4. P2 may for example be angled downwards by 5°.”); 
a sensor of emission intensity and optionally also of oscillation frequency, the sensor being directed along a line of sight towards the first plane, the line of sight intersecting the first plane in front of the at least one first perforation and at the point disposed at the distance d from the exit face (see col. 7, lines 11-16); 
an adjusting system adapted and configured to adjust a flow rate of a fuel flow delivered to at least one fuel injector, a flow rate of an oxidant flow delivered to the at least one main oxidant injector and a flow rate of an oxidant flow delivered to the auxiliary oxidant feed (see at least col. 11, lines 27-37).
Docquier does not explicitly disclose that the ratio d/h = 1 to 10, where h is a vertical distance between the first level and the second level; a control system, said control system being connected to said sensor and to the adjusting system, said control system being adapted and configured to control the adjusting system so that the flow rate of the main flow of the oxidant or the ratio between the flow rate of the main flow of the oxidant and the flow rate of the auxiliary flow of the oxidant is adjusted depending on an emission intensity measured by the sensor and optionally an oscillation frequency measured by the sensor; wherein the control system controls the adjusting system so that the adjusting system adjusts the flow rate of the main flow of the oxidant or the ratio between the flow rate of the main flow of the oxidant and the flow rate of the auxiliary flow of the oxidant so that: the measured emission intensity and optionally the measured oscillation frequency is located in a zone or range of emission intensity and corresponding optional oscillation frequency that is/are preset; or a product of the measured emission intensity and the measured oscillation frequency of the initial flame is located in a preset range.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Docquier the ratio d/h = 1 to 10, where h is a vertical distance between the first level and the second level, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See again Docquier, col. 8, lines 14-26: “At a point 60 about halfway through the refractory block 12, the oxidant passageways are angled downwards and exit the front face 26 of the refractory block 12 through respective oxidant outlet ports 46A, 46B. The downwards angle of the oxidant outlet port centrelines lies along a plane P2 that intersects the plane P1 of the fuel passageways 28A, 28B, 28C at a point that is spaced apart from the front face 26 of the refractory block 12. This ensures that the oxidant supply will meet the fuel supply at a point that is beyond their respective outlet ports 28A, 28B, 28C, 46A, 46B. The plane P2 is represented in the drawings by the drop in the line B-B to the left of the point 60 in FIG. 4. P2 may for example be angled downwards by 5°.”
Abbasi teaches a combustion system for automatic, real-time control of a combustion process comprising measuring an emission intensity of the initial flame (see 20, 21); and adjusting a flow rate of the main flow of the oxidant (see 25, 26), depending on the measured emission intensity (see col. 3, starting at line 62: “The system comprises a non-intrusive optical system comprising optical sensor 20 which is adapted to observe the flame 21 produced by flex-flame burner 22 and provide information for automatic, real-time control of the combustion process. Optical sensor 20 is operatively connected to a signal processor 23 which, in turn, is operatively connected to the furnace controller 24. Furnace controller 24 is operatively connected to burner controller 25 which controls actuators 26 operatively connected to flex-flame burner 22. Actuators 26 operate to move internal adjustment means disposed within flex-flame burner 22 for adjusting the flow cross-sectional areas within the burner. Burner controller 25 is also operatively connected to means for controlling the fuel and oxidant flow into the burner, such as flow control valves.”) so that the emission intensity of the initial flame is located in a preset zone or range of emission intensity (see generally col. 4, lines 14-31, particularly col. 4, lines 27-31: “data processing and integral, feed-back control algorithms to provide monitoring and control; and 6) rapid response to adjust the combustion process to furnace instabilities, fuel changes, firing rate change (turndown), and non-steady state process heating.”; the feed-back control algorithms provide a self-optimizing means to control the flame characteristic, in order to achieve the desired chemiluminescent emission line-of-sight measurements which provide information regarding flame topography, stability, behavior and even pollutants).

    PNG
    media_image2.png
    415
    1202
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Docquier to comprise a control system, said control system being connected to said sensor and to the adjusting system, said control system being adapted and configured to control the adjusting system so that the flow rate of the main flow of the oxidant or the ratio between the flow rate of the main flow of the oxidant and the flow rate of the auxiliary flow of the oxidant is adjusted depending on an emission intensity measured by the sensor and optionally an oscillation frequency measured by the sensor; wherein the control system controls the adjusting system so that the adjusting system adjusts the flow rate of the main flow of the oxidant or the ratio between the flow rate of the main flow of the oxidant and the flow rate of the auxiliary flow of the oxidant so that: the measured emission intensity and optionally the measured oscillation frequency is located in a zone or range of emission intensity and corresponding optional oscillation frequency that is/are preset; or a product of the measured emission intensity and the measured oscillation frequency of the initial flame is located in a preset range as taught and/or suggested by Abbasi, since such a modification would provide a "smart" combustion system which can provide interactive and flexible control of the combustion process in furnaces and other combustion chambers, very effective heat transfer to a load with emissions control over high turndown ratios, with multiple fuels, and during both steady-state and transient operation (see Abbasi, col. 1, lines 44-50).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Docquier in view of Abbasi as applied to claim 1 above, and further in view of Allen (US 5,249,954).
Regarding Claim 9, Docquier in view of Abbasi does not disclose wherein the measured emission intensity is measured with an emission intensity sensor directed towards the initial flame in an interval of 190 to 520 nm.
Nonetheless, Allen teaches an integrated imaging sensor/neural network controller for combustion control systems wherein the measured emission intensity is measured with an emission intensity sensor (200) directed towards the initial flame (see Fig. 1) in an interval of 190 to 520 nm (see at least col. 6, lines 9-23: “Emission from the CH radical (around 430 nm) is known to peak in the reaction zone of pre-mixed hydrocarbon flames and has been used as an indicator of the volumetric energy release rate in unstable combustion systems. OH emission (between 280 nm and 330 nm), originating from chemiluminescence, also peaks in the reaction zone and is an indicator of regions of vigorous combustion. Either CH or OH emission are satisfactory for use with the invention. Using UG-5 filter glass, which transmits wavelengths between about 250 and 400 nm, the sensor records images of the combustion zones in the primary combustion portion of the flame by imaging the OH chemiluminescence emission.”).

    PNG
    media_image3.png
    581
    897
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Docquier in view of Abbasi wherein the measured emission intensity is measured with an emission intensity sensor directed towards the initial flame in an interval of 190 to 520 nm as taught and/or suggested by Allen, since such a modification allows the use of the spatial distribution of important parameters in the combustion system in identifying the overall operation condition of a given combustor and in formulating a control response accorded to a pre-determined control model (see Allen, Abstract).  
Allowable Subject Matter
Claims 2 and 12-18 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image4.png
    432
    1061
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    536
    754
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    264
    314
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799